                    Case 17-26158        Doc 95      Filed 08/29/19      Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                    Greenbelt Division


In re:
         Leslie M Hagans                                Chapter 13
                                                        Case No. 17-26158-WIL
     Debtor
_______________________________________


                                NOTICE OF ADDRESS CHANGE

Please take notice that Orlans PC has been retained as Attorney for Home Point Financial
Corporation, as servicing agent for Home Point Financial Corporation, in the entitled action.

Please be advised that the Payment address for the above referenced Creditor has changed to:

          Home Point Financial Corporation
          11511 Luna Road
          Suite 200
          Farmers Branch, TX 75234

Please update the records accordingly.



Date: _August 29, 2019_

                                                 Respectfully submitted,

                                                 /s/ John E. Tarbruton
                                                 Hugh Green, Bar #19260
                                                 John E. Tarburton, Bar #26398
                                                 Kathryn Smits, Bar #13912
                                                 Elizabeth M. Abood-Carroll, Bar #20631
                                                 Orlans PC
                                                 PO Box 2548
                                                 Leesburg, VA 20177
                                                 (703) 777-7101
                                                 Attorneys for Home Point Financial Corporation

                                                 hgreen@orlans.com
                                                 jtarburton@orlans.com
                                                 ksmits@orlans.com
                                                 eabood-carroll@orlans.com
                  Case 17-26158        Doc 95        Filed 08/29/19   Page 2 of 2



                               CERTIFICATE OF SERVICE

       The undersigned states that on August 29, 2019, copies of the foregoing Notice of
Address Change were filed with the Clerk of the Court using the ECF system, which will
send notification of such filing to the following:

Nancy Spencer Grigsby
185 Admiral Cochrane Dr.
Suite 240
Annapolis, MD 21401
grigsbyecf@ch13md.com
Bankruptcy Trustee

Louis J. Fiechtner
8401 Corporate Drive 445
Landover, MD 20785
louis.fiechtner@gmail.com
Debtor’s Attorney

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid,
copies of the foregoing Notice of Address Change to the following non-ECF participants:

Leslie M Hagans
4521 Henderson Road
Temple Hills, MD 20748
Debtor

                                              /s/ John E. Tarburton
                                              Hugh Green, Esquire
                                              John E. Tarburton, Esquire
                                              Kathryn Smits, Esquire
                                              Elizabeth M. Abood-Carroll, Esquire
